In an action to recover as for money had and received by the respondent to the use of the appellant upon an executed rescission by the latter of a transaction in which the appellant purchased certain stock from the respondent, order denying appellant’s motion for summary judgment affirmed, with ten dollars costs and disbursements, on the ground that there are triable issues. Lazansky, P. J., Young and Taylor, JJ., concur; Hagarty and Adel, JJ., concur in result on the ground that the case does not come within ride 113 of the Rules of Civil Practice. (Bohlken v. Title Guarantee & Trust Co., ante, p. 722.)